DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US Pub no. 2010/0055897 A1).

Regarding claim 15, Chou et al. discloses a semiconductor device (fig. 1a-1f) comprising: a first conductive element (5) within a substrate (10); a first dielectric etch stop layer (12) [0012] overlying and in physical contact with the first conductive element (5); a low-k dielectric layer (14) over the first dielectric etch
stop layer(12); a via opening (82)extending through the low-k dielectric layer(14)[0013], wherein the via opening(82) exposes the first conductive element(5); and a recess (5a)within the first conductive element (5)exposed by the via opening(82) but fails to teach , wherein the recess has a first depth no larger than 1 nm.  However, Chou et al discloses that the copper conductor 5 can be controllably etched to form a recess [0022]. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 16, Chou et al discloses wherein the first conductive
Element (5) comprises copper [0022].
Regarding claim 17, Chou et al discloses further comprising a conductive material filling the via opening (82) [0023].
Claims 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US Pub no. 2010/0055897 A1) in view of Mignot (US Pub no. 2018/0005874 A1).
Regarding claim 18, Chou et al discloses all the claim limitations of claim 15 but
fails to teach wherein the first conductive element comprises tungsten.
However, Mignot et al discloses contacts 104 may be formed of materials such
as W, Cu, and ruthenium [0048]. It would have been obvious to one of ordinary skill in
the art before the effective filing date of the invention to modify Chou et al with the
teachings of Mignot et al since the claim would have been obvious because the
substitution of one known element for another would have yielded predictable results to
one of ordinary skill in the art at the time of the invention (KSR International Co. v.
Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)


(104-contacts) comprises ruthenium. [0048]. It would have been obvious to one of
ordinary skill in the art before the effective filing date of the invention to modify Chou et
al with the teachings of Mignot et al since the claim would have been obvious because the substitution of one known element for another would have yielded predictable
results to one of ordinary skill in the art at the time of the invention (KSR International
Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (US Pub no. 2010/0055897 A1) in view of Eckhardt (US Pub no 2012/01 12347 A1).
Regarding claim 19, Chou et al discloses all the claim limitations of claim 15 but
fails to teach wherein the first conductive element comprises titanium dioxide.
However, Eckhardt et al teaches electrically conductive material such as titanium
dioxide [0075]. Since titanium dioxide is one of finite materials to provide an electrical
contact as taught by Eckhardt et al., it would have been obvious to one of ordinary skill
in the art before the effective filing date of the invention to try titanium dioxide as a
conductive element in Chou et al because a person of ordinary skill has good reason
to pursue the known options within his or her technical grasp. If this leads to the
anticipated success, it is likely the product not of innovation but of ordinary skill and
common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claim 1 including: cleaning the via portion and the trench
.

Claims 8-14 are allowed.	
The following is a statement of reasons for the indication of allowable subject
matter: the limitations of claim 8 including: applying a cleaning solution to the first via
opening and the second via opening for no more than about two seconds, wherein the
cleaning solution comprises an oxidant; and applying a rinsing liquid to the first via
opening and the second via opening for less than about twelve seconds.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813